El Juez Asocíalo Sb. del Toro,
emitió la opinión del tribunal.
En agosto de 1910 Jnan Ortiz PericM, como apoderado de Félix PericM, y Domingo PericM, cómo apoderado de Catalina PericM, esposa de Félix, comparecieron ante nota-rio y vendieron a Pedro Alvarez dos pequeñas fincas en la suma de mil pesos. Presentada la escritura en el registro, el registrador se negó a inscribirla porque examinado el poder otorgado a Juan Ortiz PericM, sólo lo autorizaba a vender sus bienes y no los de la sociedad de gananciales que tenía constituida con su esposa y a la cual pertenecían las fincas enajenadas.
Estudiados los documentos que se sometieron al registra-dor dejan en verdad la impresión de la legalidad y eficacia de la transacción realizada, pero técnicamente tiene razón dicho funcionario. Para vender bienes de la sociedad de gananciales se necesita poder expreso. Véanse los casos de Vidal v. Registrador, 12 D. P. R. 168 y Rodríguez v. Registrador, 14 D. P. R. 779.
Impugna el apelante en su alegato la calificación de ga-nanciales que el registrador dió a las fincas porque según él “dichas fincas las retiró don Félix Perichi y Perichi de una sociedad mercantil y agrícola denominada ‘Perichi y Ortiz,’ como parte del capital aportado a esa sociedad sin pagar precio alguno * * Esos hechos constan de una es-critura pública de 2 de mayo de 1901, según el apelante, pero como tal escritura sólo se menciona en los documentos some-tidos a nuestra consideración sin que ni siquiera se inserte en ellos alguna parte de la misma que nos permita estudiarla, no tenemos base para resolver la cuestión suscitada.
Sostiene además el apelante en su alegato que es distinto el caso de la mujer al del marido, que en el caso de la mujer es necesario el poder expreso, pero no en el del marido.
*86En verdad no podemos aceptar tal teoría. Como dijimos en el caso de Giménez v. Registrador, 21 D. P. R. 329, 332, “ # * * la tendencia y espíritu general de la ley al tra-tar del marido y de la mujer y de bienes gananciales se muestra firmemente en oposición a la idea de alguna dis-tinción. ’ ’
Y alega también el apelante que como en la escritura com-pareció el apoderado de la esposa y prestó sn consentimiento, cualquier defecto que pudiera existir quedó subsanado.' No estamos conformes. La intervención del apoderado de la mujer no puede suplir la falta de poder expreso necesario en el apoderado del marido.
Por virtud de todo lo expuesto, nos vemos obligados a confirmar la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.